Citation Nr: 1514161	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-25 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

2.  Entitlement to Dependents' Educational Assistance.

3.  Entitlement to service connection for bone pain.

4.  Entitlement to service connection for arthralgia.

5.  Entitlement to service connection for pes planus/flat feet (claimed as hallus valgus).

6.  Entitlement to service connection for hyperlipidemia/dyslipidemia.

7.  Entitlement to service connection for sleep apnea.

8.  Whether new and material evidence has been received to reopen service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1968 to August 1970.

These matters come before the Board of Veteran's Appeals (Board) on appeal of an October 2008 rating decision denying entitlement service connection for hypertension, and an October 2014 rating decision denying entitlement to Dependents' Educational Assistance, denying service connection for bone pain, arthralgia, pes planus/flat feet, hyperlipidemia/dyslipidemia, sleep apnea, and denying reopening of service connection for erectile dysfunction.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.

The Board notes that the issue of entitlement to special monthly compensation for loss of use of a creative organ was purportedly denied in the October 2014 rating decision.  Any question of special monthly compensation for loss of use of a creative organ is a downstream element of the claim for service connection for erectile dysfunction, rather than a separately appealable issue that is yet ripe for adjudication.  The downstream question of special monthly compensation for loss of use of a creative organ, which is a rating question, will not be reached unless and until service connection is established for erectile dysfunction.  For this reason, the Board finds that there is at this procedural stage no question of law or fact to decide regarding special monthly compensation for loss of use of a creative organ, regardless of whether the Veteran entered what purported to be a notice of disagreement; therefore, the Board has not included this issue as an issue or directed any further action with regard to this issue.  Any such questions will be first addressed by the RO if service connection for erectile dysfunction is reopened and granted and then initially rated. 

The issue of entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  The appeal is REMANDED to the AOJ.  


REMAND

As to the Veteran's claim for service connection for hypertension, the Board finds that remand is necessary to obtain an addendum VA medical opinion.  The Veteran contends that the currently diagnosed hypertension is secondary to his service-connected diabetes, and was afforded a VA examination in May 2013 to address that theory of etiology; however, in January 2015 appellant's brief, the Veteran's representative requested an addendum opinion to address whether the Veteran's hypertension may be alternatively related to his service-connected coronary artery disease or PTSD.  An article from The Open Cardiovascular Medicine Journal was included with the brief, and indicates that hypertension may be related to PTSD.  The Board finds that a remand for an addendum VA medical opinion is necessary to assist in determining the etiology of the Veteran's hypertension.

Additionally, the Board notes that the Jackson Regional Office issued a rating decision in October 2014 denying entitlement to Dependents' Educational Assistance, and service connection for bone pain, arthralgia, pes planus/flat feet, hyperlipidemia/dyslipidemia, sleep apnea, and denying reopening of service connection for erectile dysfunction.  The Veteran filed a timely notice of disagreement in November 2014, which confers Board jurisdiction over those issues; however, the RO has not yet issued a statement of the case regarding these issues.  Where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the RO (AOJ) for issuance of a statement of the case.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the same examiner who conducted the May 2013 VA examination or, if unavailable, by another appropriate examiner.  A new examination is not required, unless the examiner determines a new one is necessary.  The examiner should offer opinions on the following questions:

a)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's hypertension is caused or aggravated by his service-connected coronary artery disease?

b)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's hypertension is caused or aggravated by his service-connected PTSD?  The examiner should consider the article titled "Post-traumatic Stress Disorder and Cardiovascular Disease," as applied to the Veteran's specific medical diagnoses and history.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  Aggravation means any increase in the severity of an existing disability that is not due to the natural progress of the disease or injury.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

2.  Issue a statement of the case pertaining to entitlement to Dependents' Educational Assistance, service connection for bone pain, arthralgia, pes planus/flat feet, hyperlipidemia/dyslipidemia, and sleep apnea, and whether new and material evidence has been received to reopen service connection for erectile dysfunction.  In connection therewith, provide the Veteran with appropriate notice of appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over an issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. 
§ 20.202 (2014).

3.  Readjudicate the issue of entitlement to service connection for hypertension.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 






